IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00332-CV

KATRINA AHRENS,
                                                            Appellant
v.

DALLAS POLICE ASSOCIATION, DPA'S
ASSIST THE OFFICER FOUNDATION, INC.,
FREDERICK FRAZIER, CITY OF DALLAS,
AND ZAC PRODUCTS II, LLC,
                                                            Appellees


                          From the 18th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C201700365


                           MEMORANDUM OPINION


      Katrina Ahrens appealed the trial court’s Order Granting Emergency Motion for

Protective Order signed on October 3, 2017, regarding sealing or barring the disclosure

of the depositions of a defendant and a non-party in the underlying case. The trial court

subsequently recused itself, and the matter was transferred to a new trial court. In orders

issued August 22, 2018 and October 17, 2018, we abated this appeal for the new trial

court’s consideration of the issues decided by the former trial court’s October 3, 2017
order.

         By a Joint Status Report, we have been informed by the parties that they have

resolved the issues presented in this appeal. Accordingly, this appeal is reinstated and

dismissed as moot.



                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated and dismissed
Opinion delivered and filed November 7, 2018
[CV06]




Ahrens v. Dallas Police Association, et al.                                       Page 2